Citation Nr: 1826774	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-28 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability, to include as secondary to service-connected tinnitus.  

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2017, the Veteran appeared before the Board during a hearing.  A transcript is of record.  

The issue of entitlement to service connection for a hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

In a February 2017 letter, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for a left knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal on the issue of entitlement to service connection for a left knee disability have been met.  38 U.S.C. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204(b), (c) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative, must be in writing or on the record at a hearing, and must specify that the appeal is withdrawn in its entirety or list the issues that the veteran wishes to withdraw from the appeal.  See id.

In a February 2017 letter, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for a left knee disability.  Thus, there remains no allegation of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  See 38 C.F.R. § 20.204.  


ORDER

The claim of entitlement to service connection for a left knee disability is dismissed.


REMAND

The Veteran seeks entitlement to service connection for a hearing loss disability.  The record indicates that the Veteran receives benefits for service-connected tinnitus, and that the Veteran has reported, including during his February 2017 hearing before the Board, that he has suffered from tinnitus since his service.  A November 2012 VA medical opinion indicates that the Veteran suffers from tinnitus as a result of his service, but does not address whether the Veteran's tinnitus is a symptom of his hearing loss disability.  Nor does the November 2012 VA medical opinion address whether the Veteran's tinnitus is otherwise related to hearing loss or acoustic trauma incurred by the Veteran during his service which may have caused the Veteran's hearing loss disability.  A new opinion is necessary to address these issues.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  

The RO should also obtain any VA treatment records not already contained in the Veteran's claims file.  See 38 U.S.C. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not already associated with the Veteran's claims file.

2.  After completion of item 1, forward the claims file, including a copy of this Remand, to the author of the November 2012 VA medical opinion (if possible) for an addendum medical opinion to address whether the Veteran suffers from a hearing loss disability as a result of his service.  After reviewing the complete record, the examiner is asked to provide an opinion as to the following:

(a)  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran suffers from a hearing loss disability that first manifested during his service or was otherwise directly related to his service?  In response to this inquiry, the examiner should discuss whether the Veteran's service-connected tinnitus is a symptom of his hearing loss disability or whether the Veteran's tinnitus is related to hearing loss or acoustic trauma incurred during his service which may have caused his hearing loss disability.  

(b)  If the above inquiry is answered in the negative, is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran suffers from a hearing loss disability that was caused by or is otherwise related to his service-connected tinnitus.

(c)  If the above inquiry is answered in the negative, it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's hearing loss disability has been aggravated (i.e., any worsening of the disability beyond its natural progression) by the Veteran's service-connected tinnitus.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case and afford the Veteran with an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
M.H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


